  Case: 4:19-cv-00345-RLW Doc. #: 32 Filed: 08/27/20 Page: 1 of 4 PageID #: 128



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 VELMA HILL,                                          )
                                                      )
                 Plaintiff,                           )
                                                      )
            v.                                        )             Nos. 4:19-CV-345 RLW
                                                      )                  4:19-CV-1315 RLW
                                                      )
 LOUIS DEJOY, Postmaster General, 1                   )
                                                      )
                 Defendant.                           )


                                  MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Velma Hill's pro se "Motion to Toll Pleading

Deadline Due to Covid-19," which the Court construes as a motion for leave to amend the complaint

or, in the alterative, for leave to file a new complaint. (4: 19-CV-1315, ECF No. 28)

        The above-captioned matter is a consolidation of two cases Plaintiff is bringing against the

United States Postal Service ("USPS").          Plaintiff filed a pro se Employment Discrimination

Complaint in case number 4:19-CV-345-RL Won February 27, 2019, alleging claims against USPS

under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e, et seq., the Age Discrimination in

Employment Act ("ADEA''), 29 U.S.C. §§ 621, et seq., the Americans with Disabilities Act

("ADA"), 42 U.S.C. §§ 12101, et seq., the Rehabilitation Act, 29 U.S.C. §§ 701, et seq., and for and

for harassment. The claims in 4: l 9-CV-345-RL Ware based on alleged conduct occurring between

December 2012 through December 2013, while Plaintiff was employed at the Chouteau Post Office.

On May 15, 2019, Plaintiff filed another prose Employment Discrimination Complaint, Case No.



        1
          Louis Deloy became the United States Postmaster General on June 16, 2020. Pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure, Louis Deloy is substituted for Megan J. Brennan as the defendant in
this case.
  Case: 4:19-cv-00345-RLW Doc. #: 32 Filed: 08/27/20 Page: 2 of 4 PageID #: 129



4: l 9-CV-1315-RL W, against USPS under the ADEA, ADA, Rehabilitation Act, and for harassment.

Plaintiff claims in 4: 19-CV-1315-RL W are based on alleged conduct occurring between October

2015 through February 2016, while Plaintiff was employed at the Gaffney Post Office.

       In the motion at bar, Plaintiff asserts she has a more recent EEOC charge against the USPS,

EEOC Case No. 560-2018-003 lA, for which she received a Notice of Rights to Sue in January 2020.

From the record it appears the most recent EEOC charge is based on alleged discriminatory conduct

that took place at yet another post office branch. According Plaintiff, the ninety-day deadline to file

suit on the new EEOC charge expired on or about April 6, 2020, and she asks that the Court toll the

filing deadline for her to file a new complaint or to amend her existing complaint to add the

allegations from the new EEOC charge. Defendant opposes the motion arguing that Plaintiffs

request is untimely and contrary to authority on strict compliance with the 90-day filing deadline.

Defendant also argues that plaintiff has proffered inadequate reasons in support of equitable tolling.

       The Court will deny Plaintiffs motion for leave to file an amended complaint. First, Plaintiff

failed to follow the procedural requirements for filing a motion for leave to file an amended

complaint.   Where party seeks leave to file an amended complaint, under Court's CM/ECF

Procedures Manual, Section II.B, the party must attach the proposed amended complaint to the

motion for leave. The Court will not grant leave to file an amended complaint until it has reviewed

the document. Second, under the Case Management Order ("CMO") entered in this consolidated

matter, the deadline to file an amended complaint has passed. 2 Where a party seeks leave to amend

his or her complaint after the deadline in the CMO has passed, Fed. R. Civ. P. 16(b)'s good-cause

standard applies, not the standard of Rule 15(a). Under Rule 16(b), the party must show good cause

in order to be granted leave to amend, which Plaintiff has not done in her motion. Sherman v. Winco


       2Under the CMO, all motions for amendment of the complaint were to be filed no later than
December 13, 2019. (4:19-CV-345, ECFNo. 17; 4:19-CV-1315; ECFNo. 14).

                                                   2
  Case: 4:19-cv-00345-RLW Doc. #: 32 Filed: 08/27/20 Page: 3 of 4 PageID #: 130



Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008); Popoalii v. Correctional Med. Servs., 512 F.3d

488, 497 (8th Cir. 2008). The Court will deny Plaintiffs motion for leave to file an amended

complaint without prejudice. Plaintiff may refile her motion for leave with the proposed amended

complaint submitted as an attachment thereto, but the motion will not be granted unless plaintiff has

demonstrated good cause for amendment. Id.

       As for Plaintiffs alternative motion, that the Court toll the deadline for her to file a new

complaint. Plaintiff is essentially asking the Court for an advisory opinion granting her permission

to file a new complaint. The Court cannot preclude plaintiff from filing a new complaint. And as

for the issues of timeliness and tolling, the Court finds the issues are not ripe for review.

       Article III of the United States Constitution limits the federal courts to deciding "Cases" and

"Controversies" and thus prohibits the courts from issuing advisory opinions. KCCP Tr. v. City of

N. Kansas City, 432 F.3d 897, 899 (8th Cir. 2005). "One kind of advisory opinion is an opinion

advising what the law would be upon a hypothetical state of facts." Id. (internal quotations and

citations omitted). "A claim is not ripe for adjudication if it rests upon contingent future events that

may not occur as anticipated, or indeed may not occur at all." Texas v. United States, 523 U.S. 296,

300 (1998).    Plaintiff has not filed a complaint based on EEOC Case No. 560-2018-0031A,

therefore, deciding whether the complaint is timely or whether tolling applies would be hypothetical.

The issues of timeliness and tolling rest on a contingency in the future - the filing of the complaint.

If and when Plaintiff does file a new complaint, the judge assigned to the case may take up the issues

of timeliness and tolling of the statute of limitations. The undersigned declines to address issues

that are not properly before the Court.




                                                   3
  Case: 4:19-cv-00345-RLW Doc. #: 32 Filed: 08/27/20 Page: 4 of 4 PageID #: 131



        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff Velma Hill's pro se "Motion to Toll Pleading

Deadline Due to Covid-19," which the Court construes as a motion for leave to amend the complaint

or, in the alterative, for leave to file a new complaint is DENIED, without prejudice, as to

Plaintiffs motion for leave to amend the complaint, and DENED, as not ripe, as to Plaintiffs

motion for leave to file a new complaint. (4: 19-CV-1315, ECF No. 28)

        IT IS FURTHER ORDERED that Louis DeJoy, United States Postmaster General, is substituted

for Megan J. Brennan as the defendant in both 4: l 9-CV-345 RL Wand 4: l 9-CV-1315 RL W.




                                             ~Jolzh
                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




Dated   thiscfl~ay of August, 2020.




                                                  4
